IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00062-CV

                     IN THE INTEREST OF P.R., A CHILD



                          From the 82nd District Court
                            Robertson County, Texas
                         Trial Court No. 20-02-20969-CV


                             ABATEMENT ORDER


      On May 26, 2021, Phillip R. filed a motion to abate this proceeding to the trial court

because part of the record that is necessary to the appeal’s resolution may be lost or

destroyed through no fault of Phillip. The court reporter has filed an affidavit stating

that a part of the record requested by Phillip is impossible to retrieve due to the memory

card being corrupted and other technological issues. Phillip alleges that the parties have

been unable to agree as to the substance of the record and asks for an abatement for the

trial court to make findings pursuant to Rule of Appellate Procedure 34.6(f).

      We abate this appeal and direct the trial court to conduct a hearing and make

findings pursuant to Rule 34.6(f) relating to the portion of the record which Phillip
contends is lost or destroyed within 14 days of this Order. The court reporter is ordered

to prepare a transcript of the hearing conducted by the trial court and the trial court clerk

is ordered to file a supplemental clerk’s record containing the trial court’s findings as to

Rule 34.6(f). Each record shall be filed with this Court within 7 days after the conclusion

of the hearing.

                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted; Appeal abated
Order issued and filed June 2, 2022
[RWR]




In the Interest of P.R., a Child                                                       Page 2